Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the Amendments and Remarks submitted July 29, 2021.
The amendment of claims 54, 60, and 61 as well as the cancellation of claims 66, 71, and 73 are acknowledged.

Allowable Claims
Claims 1-23, 26-32, 35-46, 48-51, 53-57, 59-65, 67-70, and 72 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 54, 60, and 61: the closest prior art found is Radmer et al. (US 2009/0182300), hereinafter Radmer ‘300, and Radmer (US 2009/0099547), neither of which disclose the first outlet channel and the second outlet channel are separate and keep the first medicinal fluid separate from the second medicinal fluid. Additionally, one of ordinary skill in the art would not modify Radmer ‘300 keeping the first medicinal fluid separate from the second medicinal as Radmer ‘300 discloses mixing of the contents of the two containers for reconstitution. No prior art was found to address such deficiency.
Claims 55-57, 63-65, 67-70, and 72, as dependents of claim 54, 60, or 61, are allowable for the same reasons as explained above. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781